Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 11/19/2021 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 11/19/2021, with respect to the prior art references of Katou, Lee, Rothberg and Yoo have been fully considered and are persuasive.  The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all of the features of the amended claim 1, specifically with respect to the hardware processor “makes partial images of a recognition object in the plurality of ultrasound image data respectively having representations separately identifiable in each of the columns […] generates first identification information indicating to which position in a depth direction as the short axis direction of a composite image represented by the composite image data each of the representations of the partial images in the composite image data corresponds”. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claims 1, 8 and 9 to include “makes partial images of a recognition object in the plurality of ultrasound image data respectively having representations separately identifiable in each of the columns […] generates first identification information indicating to which position in a depth direction as the short axis direction of a composite image represented by the composite image data each of the representations of the partial images in the composite image data corresponds” (Claim 1); “makes partial images of a recognition object in the plurality of ultrasound image data respectively have representations separately identifiable in each of 
The examiner acknowledges that the prior art references of record do not disclose these limitations. Furthermore, an updated search was conducted in which no prior art reference(s) were found to teach the newly amended limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190. The examiner can normally be reached Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793